 1                                                          THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9

10
     EQUAL EMPLOYMENT OPPORTUNITY
                                                      CIVIL ACTION 2:18-cv-01352-RSL
11   COMMISSION

12          Plaintiff,                                ORDER APPROVING CONSENT DECREE
13
            v.
14

15   SAFEWAY INC.

16          Defendant.
17

18
            The Court, having considered the foregoing stipulated agreement of the parties,
19
     HEREBY ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final
20

21
     decree of this Court in full settlement of this action. This lawsuit is hereby dismissed with

22   prejudice and without costs or attorneys’ fees. The Court retains jurisdiction of this matter for

23   purposes of enforcing the Consent Decree approved herein.
24
            Dated this 18th day of April, 2019.
25

                                                   A
                                                   THE HONORABLE ROBERT S. LASNIK
                                                   United States District Judge

     EEOC v. Safeway Inc. (2:18-cv-01352-RSL)                        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                909 FIRST AVE., SUITE 400
     ORDER ENTERING CONSENT DECREE                                             SEATTLE, WASHINGTON 98104
     Page - 1                                                                     PHONE (206) 220-6884
                                                                                   FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
 1
     Presented by:
 2
     ROBERTA L. STEELE
 3   Regional Attorney

 4   JOHN F. STANLEY                                     JAMES L. LEE
     Supervisory Trial Attorney                          Deputy General Counsel
 5
     TERI HEALY                                          GWENDOLYN Y. REAMS
 6
     Senior Trial Attorney                               Associate General Counsel
 7
     BY: s/ Roberta S. Steele
 8   EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION
 9   909 First Avenue, Suite 400                         Office of the General Counsel
     Seattle, WA 98104-1061                              131 M Street, N.E.
10   Telephone (206) 220-6919                            Washington, D.C. 20507
     Facsimile (206) 220-6911
11

12                                  Attorneys for Plaintiff EEOC

13   By: s/ D. Michael Reilly
     D. Michael Reilly
14   1420 Fifth Avenue, Suite4200
     P.O. Box 91302
15
     Seattle, WA 98111-9402
16   Telephone (206) 223-7000
     Facsimile (206)223-7107
17   reillym@lanepowell.com
18                                  Attorneys for Defendant, Safeway Inc.
19

20

21

22

23

24

25




     EEOC v. Safeway Inc. (2:18-cv-01352-RSL)                      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                              909 FIRST AVE., SUITE 400
     ORDER ENTERING CONSENT DECREE                                           SEATTLE, WASHINGTON 98104
     Page - 2                                                                   PHONE (206) 220-6884
                                                                                 FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
